Exhibit 10.2

 

Execution Version

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGE AND SECURITY AGREEMENT

among

LIBERTY TAX, INC.,


EACH OF THE GUARANTORS PARTY HERETO

and

CITIZENS BANK, N.A.,
as the Administrative Agent


____________________________________

Dated as of May 16, 2019

 

 

 

 

 

 

 




 

 











 

TABLE OF CONTENTS

Page

 

Article 1 DEFINITIONS AND RULES OF CONSTRUCTION 1 Section 1.1   Credit Agreement
Defined Terms 1 Section 1.2   Uniform Commercial Code Terms and Provisions 1
Section 1.3   Other Defined Terms 1 Section 1.4   Incorporation By Reference:
Security Agreement 8 Article 2 SECURITY INTEREST 9 Section 2.1   Grant of
Security Interest 9 Section 2.2   Revisions to Uniform Commercial Code 10
Section 2.3   Security for Secured Obligations 10 Section 2.4   No Assumption of
Liability 10 Article 3 REPRESENTATIONS, WARRANTIES AND COVENANTS 11 Section
3.1   Generally 11 Section 3.2   Equipment and Inventory 15 Section
3.3   Receivables 15 Section 3.4   Investment-Related Property 16 Section
3.5   Letter-of-Credit Rights 21 Section 3.6   Intellectual Property Collateral
21 Section 3.7   Commercial Tort Claims 24 Section 3.8   Deposit Accounts 24
Article 4 FURTHER ASSURANCES; FILING AUTHORIZATION 25 Section 4.1   Further
Assurances 25 Section 4.2   Filings 25 Article 5 REMEDIES UPON DEFAULT 26
Section 5.1   Remedies Generally 26

 



 

 











 

Section 5.2   Application of Proceeds of Collateral 28 Section 5.3   Federal
Securities Laws 28 Section 5.4   Grant of License to Use Intellectual Property
29 Section 5.5   [Intentionally Omitted] 29 Section 5.6   Remedies Cumulative 29
Section 5.7   Deficiency 29 Article 6 CONCERNING THE ADMINISTRATIVE AGENT 30
Section 6.1   In General 30 Section 6.2   Standard of Care 30 Section
6.3   Administrative Agent Appointed Attorney-in-Fact 30 Section
6.4   Reimbursement of Administrative Agent 31 Article 7 WAIVERS; AMENDMENTS 32
Article 8 SECURITY INTEREST ABSOLUTE 32 Article 9 TERMINATION; RELEASE 33
Section 9.1   Termination and Release 33 Section 9.2   Other Releases of
Grantors; Collateral 33 Section 9.3   Release Documentation 33 Article 10
ADDITIONAL GUARANTORS AND GRANTORS 33 Article 11 MISCELLANEOUS 34 Section
11.1   Notices 34 Section 11.2   Binding Effect; Several Agreement; Assignments
34 Section 11.3   Survival Of Agreement; Severability 34 Section
11.4   Governing Law; Jurisdiction; Venue; Waivers 34 Section 11.5   WAIVER OF
JURY TRIAL 35 Section 11.6   Waiver of Consequential Damages, Etc 35 Section
11.7   Headings 35

 



 (ii) 

 











 

Section 11.8   Counterparts 35

SCHEDULES:

 

Schedule 3.4 Pledged Collateral

 

 

EXHIBITS:

 

Exhibit A Form of Copyright Security Agreement Exhibit B Form of Patent Security
Agreement Exhibit C Form of Trademark Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 (iii) 

 











 

PLEDGE AND SECURITY AGREEMENT, dated as of May 16, 2019 (as amended, restated,
supplemented or otherwise modified, this “Agreement”), among LIBERTY TAX, INC.,
a Delaware corporation (the “Borrower”), each Subsidiary party hereto as of the
date hereof or which becomes a party hereto in accordance to Article 10 (each
such Subsidiary, individually, a “Guarantor” and, collectively, the
“Guarantors”), and CITIZENS BANK, N.A., as the administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement referred to in
the next paragraph acting on behalf of the Secured Parties.

 

RECITALS

 

A.       Reference is made to the Credit Agreement, dated as of May 16, 2019,
among the Borrower, the Lenders party thereto and the Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”).

 

B.       The Credit Parties have agreed to make Credit Extensions to or for the
account of the Borrower pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. Each of the Guarantors is a
direct or indirect subsidiary of the Borrower.

 

C.       Each Grantor further acknowledges that it will derive substantial
direct and indirect benefit from the making of the Credit Extensions.

 

D.       The execution and delivery by the Grantors of this Agreement is a
condition precedent to the effectiveness of the Credit Agreement, and the Credit
Parties would not have entered into the Credit Agreement if the Grantors had not
executed and delivered this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

Article 1
DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1               Credit Agreement Defined Terms. Capitalized terms used
herein and not defined herein, and the term “subsidiary”, shall have the
meanings assigned to such terms in the Credit Agreement.

 

Section 1.2               Uniform Commercial Code Terms and Provisions. Unless
otherwise defined herein or in the Credit Agreement, capitalized terms used
herein that are defined in the Uniform Commercial Code (as defined below) have
the meanings assigned to them in the Uniform Commercial Code, including the
following: “Account”; “Chattel Paper”; “Certificated Security”; “Commodity
Contract”; “Commodity Intermediary”; “Document”; “Equipment”; “Financial Asset”;
“Fixtures”; “General Intangible”; “Goods”; “Instrument”; “Inventory”; “Letter of
Credit Right”; “Proceeds”; “Record”; “Securities Intermediary”; “Security”;
“Security Certificate”; “Security Entitlement”; and “Uncertificated Security”.
All references herein to provisions of the Uniform Commercial Code shall include
all successor provisions under any subsequent version or amendment to any
Article of the Uniform Commercial Code. In the event that a term is defined in
Article 9 of the Uniform Commercial Code differently than in another Article of
the Uniform Commercial Code, such term will have the meaning specified in
Article 9 of the Uniform Commercial Code.

 

Section 1.3               Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 



 

 











 

“Account Debtor” means each Person who is or may become obligated to a Grantor
in respect of any Receivable or any Supporting Obligation or Collateral Support
relating thereto.

 

“Additional Grantor” has the meaning assigned to such term in Article 10.

 

“Applicable Date” means (a) in the case of any Grantor (other than an Additional
Grantor), the date hereof, and (b) in the case of any Additional Grantor, the
date of the Subsidiary Joinder Agreement executed and delivered by such
Additional Grantor.

 

“Applicable Filing Offices” means for the Closing Date, the filing offices set
forth on Schedule 5.16(a) of the Credit Agreement and thereafter, as specified
by notice from Borrower to the Administrative Agent (which may be in the form of
an Applicable Perfection Certificate) in the case of filings, recordings or
registrations required by Section 6.12 of the Credit Agreement.

 

“Applicable Perfection Certificate” means, (a) in the case of any Grantor (other
than an Additional Grantor), the Perfection Certificate delivered on the date
hereof, and (b) in the case of any Additional Grantor, the Perfection
Certificate delivered on the date that such Additional Grantor becomes a party
hereto.

 

“Approved Depository” means a depository bank in which a Controlled Account is
maintained by a Grantor which is reasonably acceptable to the Administrative
Agent and with respect to which such Grantor has delivered to the Administrative
Agent an executed Control Agreement.

 

“Approved Intermediary” means a Securities Intermediary or a Commodity
Intermediary, as applicable, in respect of a Securities Account, Commodities
Account or Commodity Contract maintained by a Grantor, which is reasonably
acceptable to the Administrative Agent and with respect to which such Grantor
has delivered to the Administrative Agent an executed Control Agreement.

 

“Authorization” means, collectively, any license, approval, permit or other
authorization issued by any Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Claim Proceeds” means, with respect to any Commercial Tort Claim or any
Collateral Support or Supporting Obligation relating thereto, all Proceeds
thereof, including all insurance proceeds and other amounts and recoveries
resulting or arising from the settlement or other resolution thereof, in each
case regardless of whether characterized as a “commercial tort claim” under
Article 9 of the Uniform Commercial Code or “proceeds” under the Uniform
Commercial Code.

 

“Collateral” has the meaning assigned to such term in Section 2.1.

 

“Collateral Records” means all books, instruments, certificates, Records, ledger
cards, files, correspondence, customer lists, blueprints, models, drawings,
technical specifications, manuals, warranties and other documents, and all
computer software, computer printouts, tapes, disks and related data processing
software and similar items, in each case that at any time represent, cover or
otherwise evidence, or contain information relating to, any of the Collateral or
are otherwise necessary or helpful in the collection thereof or realization
thereupon.

 



 - 2 - 

 











 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of the Collateral, and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

 

“Commercial Tort Claim” means, collectively, (a) each Commercial Tort Claim (as
defined in the Uniform Commercial Code) other than any Commercial Tort Claim (as
defined in the Uniform Commercial Code) in which a Grantor seeks damages arising
out of torts committed against it that could reasonably be expected to result in
a damage award to it of less than $100,000, including all claims described on
Schedule 14 to each Applicable Perfection Certificate, and (b) all Claim
Proceeds.

 

“Commodity Accounts” means, collectively, with respect to a Grantor, (a) each
“commodity account” (as defined in the Uniform Commercial Code) maintained by
such Grantor and all accounts and sub-accounts relating to any of the foregoing
accounts including all such accounts described on Schedule 11 to each Applicable
Perfection Certificate and (b) all cash, funds, checks, Commodity Contracts,
notes and instruments from time to time from time to time held in or credited to
any of the accounts or sub-accounts described in clause (a) of this definition.

 

“Control” means (a) in the case of a Deposit Account, “control,” as such term is
defined in Section 9-104 of the Uniform Commercial Code, (b) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
Uniform Commercial Code and (c) in the case of a Commodity Contract, “control,”
as such term is defined in Section 9-106 of the Uniform Commercial Code.

 

“Control Agreement” means an agreement, in form and substance satisfactory to
the Administrative Agent, among the applicable Grantor, the Administrative Agent
and an Approved Depository or Approved Intermediary, as applicable, pursuant to
which the Administrative Agent obtains Control over a Deposit Account,
Securities Account or Commodity Account, as applicable.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
or held by or behalf of any Grantor or which any Grantor otherwise has the right
to license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including each agreement described on Schedule 13(b) to each
Applicable Perfection Certificate.

 

“Copyright Security Agreement” means a security agreement with respect to
Copyrights, substantially in the form of Exhibit A.

 

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country, whether as author, assignee, transferee or otherwise, (b) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office or any similar offices in the United
States of America or any other country, including those described on Schedule
13(b) to each Applicable Perfection Certificate, (c) all rights and privileges
arising under applicable law with respect to the use of such copyrights, (d) all
reissues, renewals, continuations and extensions thereof and amendments thereto,
and (e) all income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof.

 



 - 3 - 

 











 

“Credit Agreement” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Deposit Accounts” means, collectively, with respect to a Grantor, (a) all
“deposit accounts” (as defined in the Uniform Commercial Code) maintained by
such Grantor and all accounts and sub-accounts relating to any of the foregoing
accounts including all such accounts described on Schedule 12 to each Applicable
Perfection Certificate and (b) all cash, funds, checks, notes and instruments
from time to time on deposit in any of the accounts or sub-accounts described in
clause (a) of this definition.

 

“Excluded Accounts” means any Deposit Account or Securities Account that is
solely used for the holding of (i) funds used for payroll and payroll taxes and
other employee benefit payments to or for the benefit of a Loan Party’s
employees, (ii) taxes required to be collected, remitted or withheld (including
federal and state withholding taxes (including the employer’s share thereof)),
and (iii) funds which any Loan Party holds in trust or as an escrow or fiduciary
for another Person that is not a Loan Party.

 

“Excluded Assets” means (a) any Margin Stock (including any Margin Stock held
through a Securities Account), (b) solely to the extent that the Borrower and
the Administrative Agent reasonably determine that a pledge hereunder of a
greater percentage of Voting Equity Interests could reasonably be expected to
result in material adverse tax consequences to the holder of any applicable
Equity Interests, Voting Equity Interests in any Foreign Subsidiary or Foreign
Subsidiary Holdco in excess of 65% of the Voting Equity Interests therein, (c)
motor vehicles and other assets subject to certificates of title or ownership to
the extent a security interest therein cannot be perfected by a filing of a
financing statement, (d) Letter of Credit Rights to the extent a security
interest therein cannot be perfected by a filing of a financing statement, (e)
any United States intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, (f) any
right under any contract or agreement constituting a General Intangible, but
only to the extent and for so long as the granting of a security interest
therein or an assignment thereof would violate any applicable law (but only to
the extent any such prohibition on the granting of security interests is not
rendered ineffective by, or is not otherwise unenforceable under, the Uniform
Commercial Code or applicable law), other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other similar applicable law notwithstanding such
prohibition, (g) any contract, instrument, document, lease, license or other
agreement to which a Grantor or any of its property is subject with any Person
if, to the extent and for so long as the grant of a lien thereon constitutes a
breach of or a default under, or creates a right of termination in favor of any
party (other than such Grantor) to, such contract, instrument, document, lease,
license or other agreement (but only to the extent any such prohibition on the
granting of liens is not rendered ineffective by, or is otherwise unenforceable
under, the Uniform Commercial Code or applicable law); (h) any fee interest in
real property not constituting Material Owned Real Property, (i) any assets as
to which the Administrative Agent and the Borrower have reasonably determined in
writing that the cost, burden, difficulty or consequence (including, without
limitation, any effect on the ability of the Borrower and its Subsidiaries to
conduct their operations and business in the ordinary course of business) of
obtaining a security interest in such assets are excessive in relation to the
benefit to the Secured Parties of the security intended to be afforded thereby
and (j) any Excluded Account; provided that any proceeds and/or receivables
arising out of any property described in the foregoing clauses (a) through (j)
shall not constitute “Excluded Assets” unless such proceeds or receivables are
themselves assets described in clauses (a) through (j) above.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.3.

 

“Grantors” means, collectively, the Borrower and the Guarantors.

 



 - 4 - 

 











 

“Guarantors” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Administrative Agent or any other Secured Party is
the loss payee thereof) and all business interruption insurance policies.

 

“Intellectual Property” means, collectively, with respect to a Grantor, all of
such Grantor’s rights, priorities and privileges relating to all intellectual
and similar property of every kind and nature, whether arising under United
States, multinational or foreign laws or otherwise, now existing or hereafter
adopted or acquired, including, without limitation inventions, designs, Patents,
Copyrights, Trademarks, Licenses, domain names, Trade Secrets, confidential or
proprietary technical and business information, know how, show how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Investment-Related Property” means, collectively, (a) all “investment property”
as defined in the Uniform Commercial Code including (i) all Certificated
Securities and Uncertificated Securities, (ii) all Security Entitlements, and
(iii) all Securities Accounts, Commodity Contracts and Commodity Accounts and
all of the assets held therein, (b) all security entitlements, in the case of
any United States Treasury book-entry securities, as defined in 31 C.F.R.
section 357.2, or, in the case of any United States federal agency book-entry
securities, as defined in the corresponding United States federal regulations
governing such book-entry securities, and (c) whether or not constituting
“investment property” as so defined, all Pledged Collateral.

 

“Leased Locations” means any Real Property leased by one or more of the Grantors
and used solely as an individual store location.

 

“License” means any Copyright License, Patent License, Trademark License, Trade
Secret License or other license (other than any Authorization) or sublicense to
which any Grantor is a party.

 

“LLC Interests” means the membership interests and other interests in any
limited liability company and the certificates, if any, representing such
limited liability company interests and any interest of the owner thereof in the
books and records of such limited liability company and any Securities
Entitlements relating thereto and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option or other agreement to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a member in such limited liability company, all rights as and to
become a member of the limited liability company, all rights of the holder
thereof under any shareholder or voting trust agreement or similar agreement in
respect of such limited liability company, all of the holder’s right, title and
interest as a member to any and all assets or properties of such limited
liability company, and all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing.

 



 - 5 - 

 











 

“Local Deposit Account” means a Deposit Account maintained by a Grantor with
respect to (and used only for) one or more store locations, until the date, if
any, on which the Administrative Agent designates otherwise pursuant to Section
3.8(b)(i).

 

“Partnership Interests” shall mean all partnership interests and other interests
in any general partnership, limited partnership, limited liability partnership
or other partnership and the certificates, if any, representing such partnership
interests, and any interest of the holder thereof in the books and records of
such partnership and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such partnership interests and any other warrant, right or
option to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a partner in such partnership,
all rights as and to become a partner of such partnership, all of the holder’s
right, title and interest as a partner to any and all assets or properties of
such partnership, and all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
in whole or in part by a Patent, now or hereafter owned or held by or on behalf
of any Grantor or which any Grantor otherwise has the right to license, or
granting to any Grantor any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any third party, and all rights of any Grantor
under any such agreement, including each agreement described on Schedule 13(a)
to each Applicable Perfection Certificate.

 

“Patent Security Agreement” means a security agreement with respect to Patents,
substantially in the form of Exhibit B.

 

“Patents” means all of the following: (a) all letters patent of the United
States of America or any other country, all registrations and recordings thereof
and all applications for letters patent of the United States of America or any
other country, including registrations, recordings and pending applications in
the United States Patent and Trademark Office or any similar offices in the
United States of America or any other country, including those described on
Schedule 13(a) to each Applicable Perfection Certificate, (b) all inventions and
improvements described and claimed therein, including the right to make, use
and/or sell the inventions disclosed or claimed therein, (c) all reissues,
continuations, divisions, continuations in part, renewals or extensions thereof
and amendments thereto, and the inventions disclosed or claimed therein, and (d)
all income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto.

 

“Pledged Collateral” means, collectively, the Pledged Debt, Pledged Debt
Securities and the Pledged Equity Interests.

 

“Pledged Debt” means all debt now or hereafter owed or owing to any Grantor,
including all such debt described on Part C of Schedule 3.4, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such debt.

 

“Pledged Debt Securities” means all Securities or Instruments (including
promissory notes) evidencing Pledged Debt and held by any Grantor, whether now
owned or hereafter acquired, including all such Securities and Instruments
described on Part C of Schedule 3.4.

 



 - 6 - 

 











 

“Pledged Equity Interests” means all Equity Interests, including all LLC
Interests and Partnership Interests, now owned or hereafter acquired by any
Grantor in (a) each Subsidiary (except to the extent that such Equity Interests
constitute Excluded Assets) and (b) each other Person unless in the case of this
clause (b) such Equity Interests are held in a Securities Account or constitute
Margin Stock; in each case whether now owned or hereafter created or acquired,
together with all Security Certificates and other certificates evidencing such
Equity Interests, including (A) in the case of certificated Equity Interests
constituting Securities, the Equity Interests listed in Part A of Schedule 3.4
and (B) in the case of Equity Interests constituting Pledged LLC Interests and
Pledged Partnership Interests, the Equity Interests listed in Part B of Schedule
3.4.

 

“Pledged Securities” means the Pledged Debt Securities, any other promissory
notes, instruments, Security Certificates, unit certificates, certificates
evidencing LLC Interests or Partnership Interests and other Certificated
Securities now or hereafter included in the Pledged Collateral representing or
evidencing any Pledged Collateral, in each case excluding any Excluded Assets.

 

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument or other
document, General Intangible or Investment-Related Property, together with all
of the applicable Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment, and all Collateral Support and Supporting
Obligations relating thereto and all Receivables Records.

 

“Receivables Records” means (a) all originals of all documents, instruments or
other writings or electronic records or other Records evidencing any Receivable,
(b) all books, correspondence, credit or other files, Records, ledger sheets or
cards, invoices, and other papers relating to any Receivable, including all
tapes, cards, computer tapes, computer discs, computer runs, record keeping
systems and other papers and documents relating to any Receivable, whether in
the possession or under the control of the applicable Grantor or any computer
bureau or agent from time to time acting for such Grantor or otherwise, (c) all
evidences of the filing of financing statements and the registration of other
instruments in connection therewith, and amendments, supplements or other
modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including lien search reports,
from filing or other registration officers, (d) all credit information, reports
and memoranda relating thereto, and (e) all other written forms of information
related in any way to the foregoing or any Receivable.

 

“Securities Accounts” means, collectively, with respect to a Grantor, (a) each
“securities account” (as defined in the Uniform Commercial Code) maintained by
such Grantor and all accounts and sub-accounts relating to any of the foregoing
accounts including all such accounts described on Schedule 11 to each Applicable
Perfection Certificate and (b) all cash, funds, checks, notes, Security
Entitlements and instruments from time to time held in or credited to in any of
the accounts or sub-accounts described in clause (a) of this definition.

 

“Security Interest” has the meaning assigned to such term in Section 2.1.

 

“Supporting Obligations” means (a) all “supporting obligations” as defined in
Article 9 of the Uniform Commercial Code and (b) all Guarantees and other
secondary obligations supporting any of the Collateral, in each case regardless
of whether characterized as a “supporting obligation” under the Uniform
Commercial Code.

 



 - 7 - 

 











 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor, whether or not
such Trade Secret has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, the right to sue for any past, present and future
infringement of any Trade Secret, and all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.

 

“Trade Secret License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade Secret now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trade
Secret now or hereafter owned by any third party, and all rights of any Grantor
under any such agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement, including each agreement described on Schedule 13(a) to each
Applicable Perfection Certificate.

 

“Trademark Security Agreement” means a security agreement with respect to
Trademarks, substantially in the form of Exhibit C.

 

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
prints and labels on which any of the foregoing have appeared or appear, uniform
resource locations (URLs), domain names, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, (b) all registrations and
recordings thereof and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in the
United States of America or any other country, and all common-law rights related
thereto, including those described on Schedule 13(a) to each Applicable
Perfection Certificate, and (c) all reissues, continuations, extensions and
renewals thereof and amendments thereto, (d) all goodwill associated therewith
or symbolized by any of the foregoing, (e) all income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto and (f) all other assets, rights and interests that uniquely reflect or
embody such goodwill.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Administrative Agent’s and the Secured Parties’
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the terms “Uniform Commercial Code” and “Uniform Commercial Code”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

Section 1.4               Incorporation By Reference: Security Agreement. The
provisions of Sections 1.3 and 1.7 of the Credit Agreement are incorporated
herein by this reference mutatis mutandis. This Pledge and Security Agreement is
the “Security Agreement” under, and as such term is defined in, the Credit
Agreement.

 



 - 8 - 

 











 

Article 2
SECURITY INTEREST 

 

Section 2.1               Grant of Security Interest. As security for the
payment or performance, as applicable, in full when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent and its permitted successors and
assigns, for the ratable benefit of the Secured Parties, a security interest
(the “Security Interest”) in all such Grantor’s right, title and interest in, to
and under any and all of the following assets, whether now owned or hereafter
acquired and wheresoever located (collectively, the “Collateral”):

 

(a)                all Accounts, including all Receivables and Receivable
Records;

 

(b)                all Chattel Paper (whether tangible or electronic),

 

(c)                all Commercial Tort Claims (including those listed on each
Applicable Perfection Certificate),

 

(d)                all cash and cash equivalents,

 

(e)                all Deposit Accounts,

 

(f)                 all Documents,

 

(g)                all Equipment,

 

(h)                all Fixtures,

 

(i)                 all General Intangibles,

 

(j)                 all Goods,

 

(k)                all Instruments, including the Pledged Debt and Pledged Debt
Securities,

 

(l)                 all Insurance,

 

(m)              all Intellectual Property,

 

(n)                all Inventory,

 

(o)                all Investment-Related Property and all Securities Accounts
and Commodities Accounts and all assets held therein, including the Pledged
Equity Interests,

 

(p)                all letters of credit and Letter-of-Credit Rights,

 

(q)                all Proceeds of Authorizations and, to the extent not
constituting Excluded Assets, all Authorizations and the goodwill associated
with all Authorizations,

 



 - 9 - 

 











 

(r)                 all other personal property of such Grantor, whether
tangible or intangible,

 

(s)                 to the extent not otherwise included in clauses (a) through
(r) of this Section, all Collateral Records, Collateral Support and Supporting
Obligations in respect of any of the foregoing,

 

(t)                 to the extent not otherwise included in clauses (a) through
(s) of this Section, all other property in which a security interest may be
granted under the Uniform Commercial Code or which may be delivered to and held
by the Administrative Agent pursuant to the terms hereof, and

 

(u)                to the extent not otherwise included in clauses (a) through
(t) of this Section, all Proceeds, products, substitutions, accessions, rents
and profits of or in respect of any of the foregoing, whether cash or non-cash,
immediate or remote, and any indemnities, warranties and guaranties payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
and including, subject to Section 3.4(c), all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, the Pledged Collateral;

 

provided that none of the Collateral shall include, and in no event shall the
Security Interest attach to, any asset to the extent and for so long as such
asset is an Excluded Asset (it being understood that the Security Interest shall
immediately attach to, and the Collateral shall immediately include, any such
asset (or any portion thereof) upon such asset (or such portion thereof) ceasing
to be an Excluded Asset); provided, further, that Proceeds, substitutions or
replacements of Excluded Assets shall not be subject to the preceding proviso
unless such Proceeds, substitutions or replacements would themselves constitute
Excluded Assets.

 

Section 2.2               Revisions to Uniform Commercial Code. For the
avoidance of doubt, it is expressly understood and agreed that, to the extent
the Uniform Commercial Code is revised after the date hereof such that the
definition of any of the foregoing terms included in the description or
definition of the Collateral is changed, the parties hereto desire that any
property which is included in such changed definitions, but which would not
otherwise be included in the Security Interest on the date hereof, nevertheless
be included in the Security Interest upon the effective date of such revision.
Notwithstanding the immediately preceding sentence, the Security Interest is
intended to apply immediately on the Agreement Date to all of the Collateral to
the fullest extent permitted by applicable law, regardless of whether any
particular item of the Collateral was then subject to the Uniform Commercial
Code.

 

Section 2.3               Security for Secured Obligations. This Agreement
secures, and the Collateral is collateral security for, the prompt and complete
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of Title 11 of the United States Code, or any similar
provision of any other bankruptcy, insolvency, receivership or other similar
law), of all Secured Obligations.

 

Section 2.4               No Assumption of Liability. Notwithstanding anything
to the contrary herein, the Security Interest is granted as security only and
shall not subject the Administrative Agent or any other Secured Party to, or in
any way alter or modify, any obligation or liability of any Grantor with respect
to or arising out of the Collateral.

 



 - 10 - 

 











 

Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS 

 

Section 3.1               Generally.

 

(a)                Representations and Warranties. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that:

 

(i)                 All representations and warranties relating to it contained
in the Credit Agreement are true and correct.

 

(ii)               Each Applicable Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein
(including (A) the exact legal name of each Grantor and (B) the jurisdiction of
organization of each Grantor) is correct and complete in all material respects
as of the relevant Applicable Date. Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Collateral have been
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent and the Secured Parties in each Applicable Perfection
Certificate for filing in the Applicable Filing Offices, which are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in the Intellectual Property)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) in respect
of all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any state, commonwealth or
other political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, re-recording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of Uniform Commercial Code
continuation statements.

 

(iii)             Each Grantor has good and valid rights in or title to, the
Collateral with respect to which it has purported to grant the Security
Interest, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Collateral for its intended purposes, and except for Liens expressly permitted
pursuant to the Loan Documents. Such Grantor has not filed or consented to the
filing of (A) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any such Collateral, (B)
any assignment in which it assigns any such Collateral or any security agreement
or similar instrument covering any such Collateral with the United States Patent
and Trademark Office or the United States Copyright Office, or any similar
offices in the United States of America or any other country, or (C) any
assignment in which it assigns any such Collateral or any security agreement or
similar instrument covering any such Collateral with any foreign governmental,
municipal or other office, in each case which financing statement, analogous
document, assignment or other instrument, as applicable, is still in effect,
except for Liens expressly permitted by Section 7.2 of the Credit Agreement.

 



 - 11 - 

 











 

(iv)              The Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.2 of the Credit
Agreement. No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Collateral (except for financing statements or
analogous documents filed for precautionary reasons relating to operating
leases, consignments and other similar items, in each case (x) in the ordinary
course of business, and (y) as permitted under the Credit Agreement), (ii) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.2 of the Credit Agreement

 

(v)                All contracts, instruments, documents, leases, licenses or
other agreements that are excluded from the Collateral by virtue of clauses (a),
(b) and (g) of the definition of Excluded Assets are not material to the
business of Loan Parties, taken as a whole.

 

(b)                Covenants and Agreements. Each Grantor hereby covenants and
agrees as follows:

 

(i)                 It shall maintain, at its own cost and expense, such
complete and accurate Records with respect to the Collateral owned or held by it
or on its behalf as is consistent with its current practices and in accordance
with such prudent and standard practices used in industries that are the same as
or similar to those in which it is engaged, but in any event to include complete
accounting Records indicating all payments and proceeds received with respect to
any part of such Collateral, and, at such time or times as the Administrative
Agent may reasonably request, promptly to prepare and deliver to the
Administrative Agent a duly certified schedule or schedules in form and detail
reasonably satisfactory to the Administrative Agent showing the identity and
amount of any and all such Collateral.

 

(ii)               It shall, at its own cost and expense, take any and all
actions necessary to defend title to the Collateral owned or rights in
Collateral held by it or on its behalf against all Persons and to defend the
Security Interest in such Collateral and the priority thereof against any Lien
or other interest not expressly permitted by the Loan Documents, and in
furtherance thereof, it shall not take, or permit to be taken, any action not
otherwise expressly permitted by the Loan Documents that could impair the
Security Interest or the priority thereof or any Secured Party’s rights in or to
such Collateral.

 

(iii)             During normal business hours, the Administrative Agent and
such Persons as the Administrative Agent may designate shall, as often as
reasonably requested, have the right, at the cost and expense of such Grantor,
to inspect all of its Records (and to make extracts and copies from such
Records), to discuss its affairs with its officers and independent accountants
and to verify under reasonable procedures the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Collateral owned or rights in Collateral held by or on behalf of such Grantor,
including, in the case of Receivables, Pledged Debt, General Intangibles,
Commercial Tort Claims or Collateral in the possession of any third person, by
contacting Account Debtors, contract parties or other obligors thereon or any
third person possessing such Collateral for the purpose of making such a
verification. The Administrative Agent shall have the absolute right to share on
a confidential basis any information it gains from such inspection or
verification with any Secured Party.

 



 - 12 - 

 











 

(iv)              At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral owned or held by or
on behalf of such Grantor, and not permitted by the Loan Documents, and may pay
for the maintenance and preservation of such Collateral to the extent such
Grantor fails to do so as required by the Loan Documents, and such Grantor
agrees, jointly with the other Grantors and severally, to reimburse the
Administrative Agent on demand for any payment made or any cost or expense
incurred by the Administrative Agent pursuant to the foregoing authorization;
provided, however, that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any other Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

(v)                It shall remain liable for the failure to observe and perform
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral owned or held by it
or on its behalf, all in accordance with the terms and conditions thereof, and
it agrees, jointly with the other Grantors and severally, to indemnify and hold
harmless the Administrative Agent and the other Secured Parties from and against
any and all liability for such performance.

 

(vi)              It shall not make, or permit to be made, an assignment, pledge
or hypothecation of the Collateral owned or held by it or on its behalf, or
grant any other Lien in respect of such Collateral, except as expressly
permitted by the Loan Documents. Except for Liens or transfers expressly
permitted by the Loan Documents, it shall not make or permit to be made any
transfer of such Collateral, and it shall remain at all times in possession of
such Collateral and the direct owner, beneficially and of record, of the Pledged
Equity Interests included in such Collateral, except that (A) Inventory may be
sold in the ordinary course of business and (B) unless and until the
Administrative Agent shall notify it that an Event of Default shall have
occurred and be continuing and that, during the continuance thereof, it shall
not sell, convey, lease, assign, transfer or otherwise dispose of any such
Collateral (which notice may be given by telephone if promptly confirmed in
writing), it may use and dispose of such Collateral in any lawful manner not
inconsistent with the provisions of this Agreement or any other Loan Document.

 

(vii)            It shall, shall, at its own cost and expense, maintain or cause
to be maintained insurance covering physical loss or damage to the Collateral
owned or held by it or on its behalf against all risks and liability arising
from the use or intended use, or otherwise attributable or relating to, such
Collateral, in each case in accordance with Section 6.10 of the Credit
Agreement. It shall cause each such insurance policy (A) to contain the
provisions and endorsements set forth in Section 6.10(c) of the Credit Agreement
and (B) provide that the Administrative Agent and other Secured Parties have no
responsibility for premiums, warranties or representations to underwriters. On
the Agreement Date and at least 30 days prior to expiry of each such insurance
policy, such Grantor shall deliver or cause to be delivered to the
Administrative Agent an insurance broker’s opinion letter from such Grantor’s
independent insurance agent confirming that the insurance premiums with respect
to the policies of insurance required to be maintained pursuant to this
subsection have been paid, that such policies are in force and that such
policies meet the requirements set forth in this subsection. Such Grantor
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of such Collateral under policies of insurance, endorsing the name of
such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that such Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
deems advisable. All sums disbursed by the Administrative Agent in connection
with this subsection, including attorneys’ fees and disbursements, court costs,
expenses and other costs relating thereto, shall be payable, upon demand, by
such Grantor to the Administrative Agent and shall be additional Secured
Obligations secured hereby.

 



 - 13 - 

 











 

(viii)          It will not (A) maintain its place of business (if it has only
one) or its chief executive office (if it has more than one place of business)
at a location other than a location specified in Section 7(a) of the Applicable
Perfection Certificate, (B) change its jurisdiction of incorporation or
organization or otherwise reincorporate or reorganize itself under the laws of
any jurisdiction other than the jurisdiction in which it is incorporated or
organized as specified in Section 2 of the Applicable Perfection Certificate or
(C) change its name, identity, corporate structure, organizational
identification number or taxpayer identification number, unless in each such
case the Borrower shall have given the Administrative Agent not less than 30
days’ prior written notice of such event or occurrence and the Administrative
Agent shall have either (x) confirmed to the Borrower and/or such Grantor its
determination that such event or occurrence will not adversely affect the
validity, perfection or priority of the Administrative Agent’s security interest
in the Collateral, or (y) taken such steps (with the cooperation of the Borrower
to the extent necessary or advisable) as are necessary or advisable to properly
maintain the validity, perfection and priority of the Administrative Agent’s
security interest in the Collateral.

 

(ix)              Each Grantor will use commercially reasonable efforts to
obtain the consent of the counterparty to each contract, instrument, document,
lease, license or other agreement that is excluded from the Collateral by virtue
of clause (g) of the definition of Excluded Assets to the Security Interest
granted hereunder to the extent such contract, instrument, document, lease,
license or other agreement is material to the business of Loan Parties, taken as
a whole.

 



 - 14 - 

 











 

Section 3.2               Equipment and Inventory.

 

(a)                Representations and Warranties. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that, as of the Applicable
Date, all of the Equipment and Inventory included in the Collateral owned or
held by it or on its behalf (other than mobile goods, Inventory and Equipment in
transit, Equipment and Inventory located at Leased Locations and other
Collateral in which possession is not maintained in the ordinary course of its
business) is kept only at the locations specified in Section 7 of the Applicable
Perfection Certificate, which sets forth with respect to each Grantor, Equipment
and Inventory (i) maintained at the premises owned by any Grantor, (ii) in the
possession of a warehouseman or other bailee and (iii) on consignment.

 

(b)                Covenants and Agreements. Each Grantor covenants and agrees
that it shall not permit any Equipment or Inventory with a value in excess of
$25,000 owned or held by it or on its behalf (and shall not permit, with respect
to all Grantors, taken as a whole, Equipment and Inventory with a value in
excess of $50,000 in the aggregate) to be in the possession or control of any
warehouseman, bailee, agent or processor for a period of greater than thirty
(30) consecutive days, unless (i) the Administrative Agent gives prior written
consent, and if the Administrative Agent gives such consent, which shall not be
unreasonably withheld and (ii) such warehouseman, bailee, agent or processor
shall have been notified of the Security Interest and, at the request of the
Administrative Agent, shall have entered into a customary bailee or
warehouseman’s agreement.

 

Section 3.3               Receivables.

 

(a)                Representations and Warranties. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that no Receivable included
in the Collateral owned or held by it or on its behalf is evidenced by an
Instrument or Chattel Paper that has not been delivered to the Administrative
Agent.

 

(b)                Covenants and Agreements. Each Grantor hereby covenants and
agrees that:

 

(i)                 It shall mark conspicuously, in form and manner reasonably
satisfactory to the Administrative Agent, all Chattel Paper, Instruments and
other evidence of any Receivables included in the Collateral owned or held by it
or on its behalf (other than any delivered to the Administrative Agent as
provided herein), as well as the related Receivables Records, with an
appropriate reference to the fact that the Administrative Agent has a security
interest therein.

 

(ii)               It will not, without the Administrative Agent’s prior written
consent (which, so long as no Default has occurred and is continuing, consent
shall not be unreasonably withheld), grant any extension of the time of payment
of any such Receivable, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Supporting Obligation or
Collateral Support relating thereto, or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, releases, compromises or
settlements granted or made in the ordinary course of business and consistent
with its current practices or in accordance with such practices reasonably
believed by such Grantor to be prudent.

 



 - 15 - 

 











 

(iii)             Except as otherwise provided in this Section, it shall
continue to collect all amounts due or to become due to it under all such
Receivables and any Supporting Obligations or Collateral Support relating
thereto, and diligently exercise each material right it may have thereunder, in
each case at its own cost and expense, and in connection with such collections
and exercise, it shall, upon the occurrence and during the continuance of an
Event of Default, take such action as it or the Administrative Agent may
reasonably deem necessary. Notwithstanding the foregoing, the Administrative
Agent shall have the right at any time after the occurrence and during the
continuance of an Event of Default to notify, or require such Grantor to notify,
any Account Debtor with respect to any such Receivable, Supporting Obligation or
Collateral Support of the Administrative Agent’s security interest therein, and
in addition, at any time during the continuation of an Event of Default, the
Administrative Agent may: (A) direct such Account Debtor to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Administrative Agent and (B) enforce, at the cost and expense of such Grantor,
collection thereof and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor would be able
to have done. If the Administrative Agent notifies such Grantor that it has
elected to collect any such Receivable, Supporting Obligation or Collateral
Support in accordance with the preceding sentence, any payments thereof received
by such Grantor shall not be commingled with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent hereunder and shall be forthwith delivered
to the Administrative Agent in the same form as so received (with any necessary
indorsement), and such Grantor shall not grant any extension of the time of
payment thereof, compromise, compound or settle the same for less than the full
amount thereof, release the same, wholly or partly, or allow any credit or
discount whatsoever thereon.

 

(iv)              It shall use its best efforts to keep in full force and effect
any Supporting Obligation or Collateral Support relating to any Receivable.

 

(v)                During the continuance of a Default, at the request of the
Administrative Agent, it shall direct each Account Debtor to make payment on
each Receivable to a Controlled Account.

 

Section 3.4               Investment-Related Property.

 

(a)                Representations and Warranties. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that:

 

(i)                 Schedule 3.4 sets forth, as of the Applicable Date, all of
the Pledged Collateral other than the Excluded Franchisee Notes. Part A of
Schedule 3.4 correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by the Pledged Equity Interests and includes all Pledged Equity Interests
required to be pledged hereunder. Part B of Schedule 3.4 also correctly sets
forth with respect to each LLC Interest and Partnership Interest whether such
interest is a Security. Part C of Schedule 3.4 correctly sets forth Pledged Debt
(other than the Excluded Franchisee Notes) and includes all Pledged Debt (other
than the Excluded Franchisee Notes) required to be pledged hereunder.

 



 - 16 - 

 











 

(ii)               The Pledged Equity Interests and the Pledged Debt Securities
have been duly and validly authorized and issued by the issuers thereof and (A)
in the case of Pledged Equity Interests, are fully paid and nonassessable (to
the extent such concepts are applicable) and (B) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof,
except to the extent that enforceability of such obligations may be limited by
applicable bankruptcy, insolvency, and other similar laws affecting creditor’s
rights generally.

 

(iii)             (A) None of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (B) except as set forth on Schedule 3.4, there are
existing no options, warrants, calls or commitments of any character whatsoever
relating to such Pledged Collateral or which obligate the issuer of any Equity
Interest included in the Pledged Collateral to issue additional Equity
Interests, and (C) no consent, approval, authorization, or other action by, and
no giving of notice to or filing with, any governmental authority or any other
Person is required for the pledge by such Grantor of such Pledged Collateral
pursuant to this Agreement or for the execution, delivery and performance of
this Agreement by such Grantor, or for the exercise by the Administrative Agent
of the voting or other rights provided for in this Agreement or for the remedies
in respect of the Pledged Collateral pursuant to this Agreement, except as may
be required in connection with such disposition by laws affecting the offering
and sale of securities generally.

 

(iv)              No Person other than the Administrative Agent has Control over
any Investment-Related Property of such Grantor.

 

(b)                Registration in Nominee Name; Denominations. Each Grantor
hereby agrees that (i) without limiting Section 6.3, the Administrative Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold, where applicable, Investment-Related Property included in
the Collateral owned or held by it or on its behalf in the Administrative
Agent’s own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned, where
applicable, in blank or in favor of the Administrative Agent, (ii) at the
Administrative Agent’s request, such Grantor will promptly give to the
Administrative Agent copies of any material notices or other written
communications received by it with respect to any Investment-Related Property
included in the Collateral owned or held by it or on its behalf registered in
its name and (iii) the Administrative Agent shall at all times have the right to
exchange any certificates, instruments or other documents representing or
evidencing any Investment-Related Property included in the Collateral owned or
held by or on behalf of such Grantor for certificates, instruments or other
documents of smaller or larger denominations for any purpose consistent with
this Agreement.

 

(c)                Voting and Distributions.

 

(i)                 Unless and until an Event of Default shall have occurred and
be continuing:

 



 - 17 - 

 











 

(A)              Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of the
Investment-Related Property included in the Collateral owned or held by it or on
its behalf, or any part thereof, for any purpose consistent with the terms of
this Agreement and the other Loan Documents; provided, however, that such
Grantor will not be entitled to exercise any such right if the result thereof
could materially and adversely affect the rights inuring to a holder of the
Investment-Related Property or the rights and remedies of any of the Secured
Parties under this Agreement or any other Loan Document or the ability of any of
the Secured Parties to exercise the same.

 

(B)              The Administrative Agent shall execute and deliver to each
Grantor, or cause to be executed and delivered to each Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling it to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to subsection (c)(i)(A)
and to receive the cash payments it is entitled to receive pursuant to
subsection (c)(i)(C).

 

(C)              Each Grantor shall be entitled to receive, retain and use any
and all cash dividends, interest and principal paid on the Investment-Related
Property included in the Collateral owned or held by it or on its behalf to the
extent and only to the extent that such cash dividends, interest and principal
are not prohibited by, and not otherwise paid in a manner that violates the
terms and conditions of the Credit Agreement, the other Loan Documents and
applicable laws. All non-cash dividends, interest and principal, and all
dividends, interest and principal paid or payable in cash or otherwise in
connection with a partial or total liquidation or dissolution, return of
capital, capital surplus or paid in surplus, and all other distributions (other
than distributions referred to in the preceding sentence) made on or in respect
of the Investment-Related Property included in the Collateral owned or held by
it or on its behalf, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in any issuer or received in exchange for any
Investment-Related Property, or any part thereof, or in redemption thereof, or
as a result of any merger, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be and become
part of the Collateral, and, if received by such Grantor, shall not be
commingled with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent hereunder and shall be forthwith delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement).

 

(ii)               Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default:

 

(A)              all rights of each Grantor to dividends, interest or principal
that it is authorized to receive pursuant to subsection (c)(i)(C) shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest or principal, as applicable. All dividends,
interest and principal received by or on behalf of any Grantor contrary to the
provisions of this Section shall be held in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Administrative Agent upon demand
in the same form as so received (with any necessary endorsement). Any and all
money and other property paid over to or received by the Administrative Agent
pursuant to the provisions of this subsection (c)(ii)(A) shall be retained by
the Administrative Agent in an account to be established in the name of the
Administrative Agent, for the ratable benefit of the Secured Parties, upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.2. Subject to the provisions of this subsection
(c)(ii)(A), such account shall at all times be under the sole dominion and
control of the Administrative Agent, and the Administrative Agent shall at all
times have the sole right to make withdrawals therefrom and to exercise all
rights with respect to the funds and other property from time to time therein or
credited thereto as set forth in the Loan Documents. After all Events of Default
have been cured or waived, the Administrative Agent shall, within five Business
Days after all such Events of Default have been cured or waived, repay to the
applicable Grantor all cash dividends, interest and principal (without interest)
that such Grantor would otherwise be permitted to retain pursuant to the terms
of subsection (c)(i)(C) and which remain in such account.

 



 - 18 - 

 











 

(B)              all rights of each Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to subsection
(c)(i)(A), and the obligations of the Administrative Agent under subsection
(c)(i)(B), shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit such Grantor to exercise such
rights. After all Events of Default have been cured or waived, the applicable
Grantor will have the right to exercise the voting and consensual rights and
powers that it would otherwise be entitled to exercise pursuant to the terms of
subsection (c)(i)(A).

 

(d)                Covenants and Agreements. Each Grantor hereby covenants and
agrees as follows:

 

(i)                 Each Grantor agrees to deliver or cause to be delivered to
the Administrative Agent any and all Pledged Securities (other than the Excluded
Franchisee Notes) (A) in the case of any such Pledged Securities (other than the
Excluded Franchisee Notes) owned by such Grantor on the Closing Date, on the
Closing Date, and (B) in the case of Pledged Securities (other than the Excluded
Franchisee Notes) acquired by such Grantor after the Closing Date, promptly and
in any event within 14 days after the acquisition thereof by such Grantor (or
such longer period agreed to by the Administrative Agent in its reasonable
discretion).

 

(ii)               (A) Except with respect to intercompany Indebtedness
evidenced by the Master Intercompany Note, if any Indebtedness for borrowed
money in a principal amount in excess of $50,000, individually or, when
aggregated with other such Indebtedness evidenced by promissory notes (other
than the Excluded Franchisee Notes) not so delivered, $100,000, is owing to any
Grantor and such Indebtedness is evidenced by a promissory note, such Grantor
shall deliver to the Administrative Agent such promissory note, together with
undated instruments of transfer with respect thereto endorsed in blank and (B)
with respect to intercompany Indebtedness, all Indebtedness of the Borrower and
each of its Subsidiaries that is owing to any Grantor (or Person required to
become a Grantor) shall be evidenced by the Master Intercompany Note, and the
Administrative Agent shall have received such Master Intercompany Note duly
executed by the Borrower, each such Subsidiary and each such other Grantor,
together with undated instruments of transfer with respect thereto endorsed in
blank;

 



 - 19 - 

 











 

(iii)             Upon delivery to the Administrative Agent, (A) any
certificate, instrument or document representing or evidencing Pledged
Securities shall be accompanied by undated stock or note powers duly executed in
blank or other undated instruments of transfer satisfactory to the
Administrative Agent and duly executed in blank and by such other instruments
and documents as the Administrative Agent may reasonably request and (B) all
other property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the Pledged Securities, which schedule shall be attached hereto as
Part A, B or C, as applicable, of Schedule 3.4; provided that failure to attach
any such schedule hereto shall not affect the validity of the pledge of such
Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

(iv)              Except for Excluded Accounts and Local Deposit Accounts, no
Grantor shall establish or maintain, or permit any other Grantor to establish or
maintain, any Deposit Account, Securities Account or Commodities Account that is
not subject to the Control of the Administrative Agent.

 

(v)                Except for restrictions and limitations imposed by the Loan
Documents or securities laws generally, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder.

 

(vi)              Each Grantor pledging Uncertificated Securities shall deliver
to the Administrative Agent an agreement among the issuer thereof, the
Administrative Agent and such Grantor, in form and substance satisfactory to the
Administrative Agent, pursuant to which such issuer agrees to comply with any
and all instructions originated by the Administrative Agent without further
consent by such Grantor and not to comply with instructions regarding such
Uncertificated Securities originated by any other person other than a court of
competent jurisdiction. The Administrative Agent agrees with each Grantor that
the Administrative Agent shall not give any such instructions or directions to
any such issuer unless an Event of Default has occurred and is continuing. In
addition, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with written instructions of
the Administrative Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity Interests hereunder without further consent by
the applicable owner or holder of such Equity Interests.

 

(vii)            In the event (A) any Grantor or any Approved Intermediary
shall, after the date hereof, terminate an agreement with respect to the
maintenance of a Securities Account or Commodities Account for any reason, (B)
the Administrative Agent shall demand the termination of an agreement with
respect to the maintenance of a Securities Account or a Commodities Account as a
result of the failure of the applicable Approved Intermediary to comply with the
terms of the applicable Control Agreement, or (C) the Administrative Agent
determines in its sole discretion that the financial condition of an Approved
Intermediary has materially deteriorated, such Grantor agrees to promptly
transfer the assets held in such Securities Account or Commodities Account, as
applicable, to another Securities Account or Commodities Account, as applicable,
acceptable to the Administrative Agent and that is subject to the Control of the
Administrative Agent.

 



 - 20 - 

 











 

(e)                LLC Interests and Partnership Interests. Each Grantor
acknowledges and agrees that (i) each LLC Interest or Partnership Interest
pledged hereunder and represented by a Security Certificate shall be a Security
and shall be governed by Article 8 of the Uniform Commercial Code and (ii) each
such LLC Interest or Partnership Interest, as applicable, shall at all times
hereafter be represented by a Security Certificate. Each Grantor has taken or
will, prior to the pledge of any such LLC Interest or Partnership Interest, will
take, all steps necessary to cause the Organizational Documents of such limited
liability company or partnership to provide that interests therein constitute a
Security governed by Article 8 of the Uniform Commercial Code. Each Grantor
further acknowledges and agrees that (A) each LLC Interest or Partnership
Interest pledged hereunder and not represented by a Security Certificate shall
not be a Security and shall not be governed by Article 8 of the Uniform
Commercial Code, and (B) such Grantor shall at no time elect to treat any such
interest as a Security or issue any certificate representing such interest,
unless such Grantor provides prior written notification to the Administrative
Agent of such election and immediately delivers any such Security Certificate to
the Administrative Agent pursuant to the terms hereof together with appropriate
undated stock powers or instruments of transfer executed in blank.

 

Section 3.5               Letter-of-Credit Rights. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that Schedule 15 to each
Applicable Perfection Certificate sets forth, as of the Applicable Date, each
letter of credit giving rise to a Letter of Credit Right included in the
Collateral owned or held by or on behalf of such Grantor.

 

Section 3.6               Intellectual Property Collateral.

 

(a)                Representations and Warranties. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that Schedule 13(a) and 13(b)
of each Applicable Perfection Certificate sets forth, as of the Applicable Date,
a list of all of the (i) Trademarks, Patents and Copyrights, in each case
included in the Collateral owned by or on behalf of such Grantor and with
respect to which a registration, recording or pending application has been made
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, or any similar offices in the United States of America or
any other country, and (ii) Trademark Licenses, Patent Licenses, Copyright
Licenses and Trade Secret Licenses and domain names, in each case included in
the Collateral owned or held by or on behalf of such Grantor.

 

(b)                Covenants and Agreements. Each Grantor hereby covenants and
agrees as follows:

 

(i)                 It will not, nor will it permit any of its licensees (or
sublicensees) to, do any act, or omit to do any act, whereby any material Patent
included in the Collateral that is related to the conduct of its business may
become invalidated or dedicated to the public, and it shall continue to mark any
products covered by a Patent with the relevant patent number as necessary to
establish and preserve its maximum rights under applicable patent laws.

 



 - 21 - 

 











 

(ii)               It will (either directly or through its licensees or its
sublicensees), for each Trademark included in the Collateral that is related to
the conduct of its business, (A) maintain such Trademark in full force free from
any claim of abandonment or invalidity for non-use, (B) maintain the quality of
products and services offered under any such Trademark, (C) display such
Trademark with notice of Federal or other analogous registration to the extent
necessary to establish and preserve its rights under applicable law, and (D) not
knowingly use or knowingly permit any of its licensees or sublicensees to use
such Trademark in violation of any third party’s valid and legal rights.

 

(iii)             It will (either directly or through its licensees or its
sublicensees), for each material work covered by a Copyright included in the
Collateral that is related to the conduct of its business, continue to publish,
reproduce, display, adopt and distribute such work with appropriate copyright
notice as necessary to establish and preserve its maximum rights under
applicable copyright laws.

 

(iv)              It will promptly notify the Administrative Agent in writing if
it knows that any Intellectual Property included in the Collateral material to
the conduct of its business may become abandoned, lost or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or the United States Copyright
Office, or any similar offices or tribunals in the United States of America or
any other country) regarding such Grantor’s ownership of any such Intellectual
Property, its right to register the same, or to keep and maintain the same.

 

(v)                In no event shall it, either directly or through any agent,
employee, licensee or designee, file an application for any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar offices in the United States of America or any
other country, unless it promptly notifies the Administrative Agent in writing
thereof and, upon request of the Administrative Agent, executes and delivers any
and all agreements, instruments, documents and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s security
interest in such Intellectual Property, and such Grantor hereby appoints the
Administrative Agent as its attorney-in-fact to execute and file such writings
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

 

(vi)              It will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
the United States Copyright Office or any similar offices or tribunals in the
United States of America or any other country, to maintain and pursue each
material application relating to the Intellectual Property included in the
Collateral owned or held by it or on its behalf (and to obtain the relevant
grant or registration) and to maintain each issued Patent and each registered
Trademark and Copyright included in the Collateral that is material to the
conduct of its business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent, in good faith, with reasonable business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties. In the event that it has reason to believe that any Intellectual
Property included in the Collateral material to the conduct of its business has
been or is about to be infringed, misappropriated or diluted by a third party,
it promptly shall notify the Administrative Agent in writing and shall, if
consistent, in good faith, with reasonable business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
consistent with reasonable business practices under the circumstances to protect
such Intellectual Property.

 



 - 22 - 

 











 

(vii)            During the continuance of an Event of Default, it shall use its
best efforts to obtain all requisite consents or approvals by the licensor of
each License included in the Collateral owned or held by it or on its behalf to
effect the assignment (as collateral security) of all of its right, title and
interest thereunder to the Administrative Agent or its designee.

 

(viii)          It shall take reasonable steps necessary to protect the secrecy
of all Trade Secrets used in the conduct of its business, including restricting
access to such Trade Secrets.

 

(ix)              It shall continue to collect all amounts due or to become due
to such Grantor under all licenses of Intellectual Property included in the
Collateral owned or held by it or on its behalf, and diligently exercise each
material right it may have thereunder, in each case at its own cost and expense,
and in connection with such collections and exercise, it shall, upon the
occurrence and during the continuance of an Event of Default, take such action
as it or the Administrative Agent may reasonably deem necessary. Notwithstanding
the foregoing, the Administrative Agent shall have the right at any time after
the occurrence and during the continuance of an Event of Default to notify, or
require such Grantor to notify, any relevant obligors with respect to such
amounts of the Administrative Agent’s security interest therein.

 

(x)                On the date hereof, each Grantor having Trademarks (or
applications with respect thereto), Patents (or applications with respect
thereto) or Copyrights (or applications with respect thereto) shall execute and
deliver to the Administrative Agent a Trademark Security Agreement, Patent
Security Agreement and/or Copyright Security Agreement, as applicable. In
addition, each Grantor shall promptly notify the Administrative Agent in writing
upon the filing of an application with the United States Patent and Trademark
Office and United States Copyright Office, as applicable, and shall deliver a
Trademark Security Agreement, Patent Security Agreement and/or Copyright
Security Agreement, as applicable, with respect thereto. Any expense incurred in
connection with each Grantor’s obligations under this Section 3.6 shall be borne
by such Grantor.

 

Section 3.7               Commercial Tort Claims.

 

(a)                Representations and Warranties. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that Schedule 14 to each
Applicable Perfection Certificate sets forth, as of the Applicable Date, all
Commercial Tort Claims.

 



 - 23 - 

 











 

(b)                Covenants and Agreements. Each Grantor hereby covenants and
agrees that it shall provide the Administrative Agent with prompt written notice
of each Commercial Tort Claim, and any judgment, settlement or other disposition
thereof and will take such action as the Administrative Agent may request to
grant and perfect a security interest therein in favor of the Administrative
Agent and the other Secured Parties.

 

Section 3.8               Deposit Accounts.

 

(a)                Representations and Warranties. Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the
Administrative Agent and the other Secured Parties that the only Deposit
Accounts maintained by any Grantor on each Applicable Date are those listed on
Schedule 12 to the Applicable Perfection Certificate.

 

(b)                Covenants and Agreements. Each Grantor hereby covenants and
agrees as follows:

 

(i)                 No Grantor shall establish or maintain any account (other
than Excluded Accounts or Local Deposit Accounts) with any financial or other
institution in which cash or the cash Proceeds of Collateral are deposited other
than a Controlled Account. Each Grantor shall cause all cash and all cash
Proceeds of Collateral received by such Grantor (other than cash or cash
Proceeds standing to the credit of Excluded Accounts or Local Deposit Accounts)
to be deposited in, or swept into, a Controlled Account on a daily basis. If at
the close of any Business Day, the amount standing to the credit of any Local
Deposit Account exceeds the product of $25,000 and the amount of store locations
using such account as a Local Deposit Account (or, from January 1 through April
30 of any calendar year, the product of $100,000 and such number of store
locations), then the related Grantor shall, not later than the following
Business Day, cause the amount of such excess to be transferred to a Controlled
Account. If the average daily amount standing to the credit of any Local Deposit
Account exceeds 120% of the maximum amount permitted to be maintained in such
account pursuant to the preceding sentence for any period of 10 consecutive
days, the applicable Grantor will promptly so notify the Administrative Agent.
Upon receipt of any such notice, the Administrative Agent may designate such
Deposit Account as not constituting a Local Deposit Account, and the applicable
Grantor will cause such Deposit Account to be a Controlled Account within 90
days of receipt of such notice.

 

(ii)               In the event (A) any Grantor or any Approved Depository in
which a Controlled Account is maintained shall, after the date hereof, terminate
the applicable Control Agreement for any reason, (B) the Administrative Agent
shall demand the termination of an agreement with respect to the maintenance of
a Deposit Account as a result of the failure of the applicable depository bank
to comply with the terms of the applicable Control Agreement, or (C) the
Administrative Agent determines in its sole discretion that the financial
condition of a depository bank party to a Control Agreement has materially
deteriorated, such Grantor agrees to notify all of its obligors that were making
payments to such terminated Deposit Account to make all future payments to
another Controlled Account.

 



 - 24 - 

 











 

Article 4
FURTHER ASSURANCES; FILING AUTHORIZATION 

 

Section 4.1               Further Assurances. Each Grantor hereby covenants and
agrees, at its own cost and expense, to execute, acknowledge, deliver and/or
cause to be duly filed and/or delivered all such further agreements, instruments
and other documents (including favorable legal opinions in connection with any
Transaction if reasonably required by the Administrative Agent), and take all
such further actions, that the Administrative Agent may from time to time
reasonably request to preserve, protect and perfect the Security Interest
granted by it and the rights and remedies created hereby, including the payment
of any fees and taxes required in connection with its execution and delivery of
this Agreement, the granting by it of the Security Interest and the filing of
any financing statements or other documents in connection herewith or therewith.

 

Section 4.2               Filings.

 

(a)                Each Grantor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file in any relevant jurisdiction any
financing statements and amendments thereto that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Collateral, including (i) whether such Grantor is an organization, the type
of organization and any organizational identification number issued to such
Grantor, (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of the real property to which the Collateral relates, and
(iii) any financing or continuation statements or other documents without the
signature of such Grantor where permitted by law, including the filing of
financing statements describing the Collateral as “all assets now owned or
hereafter acquired by the Grantor or in which Grantor otherwise has rights” or
any similar phrase, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code,
or as being of an equal or lesser scope or with greater detail. Each Grantor
agrees to provide all information described in the immediately preceding
sentence to the Administrative Agent promptly upon the reasonable request by the
Administrative Agent. Each Grantor also ratifies its authorization for the
Administrative Agent to have filed in any Uniform Commercial Code jurisdiction
any like financing statements or amendments thereto if filed prior to the date
hereof.

 

(b)                Each Grantor hereby further authorizes the Administrative
Agent to file filings with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office in
any other country), including this Agreement or other documents for the purpose
of perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor, and naming such Grantor, as debtor, and the Administrative Agent, as
secured party.

 



 - 25 - 

 











 

Article 5
REMEDIES UPON DEFAULT 

 

Section 5.1               Remedies Generally.

 

(a)                General Rights. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral owned or held by it or on its behalf to the Administrative Agent on
demand, and it is agreed that the Administrative Agent shall have the right to
take any of or all the following actions at the same or different times: (i)
with respect to any Collateral consisting of Intellectual Property or Commercial
Tort Claims, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any such Collateral by the applicable Grantors to the
Administrative Agent, or, in the case of Intellectual Property, to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Administrative Agent shall determine,
unless any of the Grantor’s obligations set forth in this clause (a) would
violate any then-existing licensing arrangements to the extent that waivers
cannot be obtained, (ii) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral owned or
held by it or on its behalf and without liability for trespass to enter any
premises where such Collateral may be located for the purpose of taking
possession of or removing such Collateral and, generally, to exercise any and
all rights afforded to a Secured Party under the Uniform Commercial Code or
other applicable law, and (iii) appoint a receiver for all or any portion of the
Collateral. Without limiting the generality of the foregoing, each Grantor
agrees that the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of any of the
Collateral owned or held by or on behalf of such Grantor, at public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be irrevocably authorized at any
such sale of such Collateral constituting securities (if it deems it advisable
to do so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing such Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale, the Administrative Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of the applicable
Grantor, and such Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

 

(b)                Sale of Collateral. The Administrative Agent shall give each
Grantor ten days’ written notice (which such Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the Uniform Commercial Code as in effect
in the State of New York or its equivalent in other jurisdictions (or any
successor provisions)) of the Administrative Agent’s intention to make any sale
of any of the Collateral owned or held by or on behalf of such Grantor. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which such Collateral will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine. The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of any of
the Collateral is made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice.

 



 - 26 - 

 











 

At any public (or, to the extent permitted by applicable law, private) sale made
pursuant to this Section, any Secured Party may bid for or purchase, free (to
the extent permitted by applicable law) from any right of redemption, stay,
valuation or appraisal on the part of such Grantor (all said rights being also
hereby waived and released to the extent permitted by law), any of the
Collateral offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from such Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Grantor therefor. For purposes hereof, (i) a written
agreement to purchase any of the Collateral shall be treated as a sale thereof,
(ii) the Administrative Agent shall be free to carry out such sale pursuant to
such agreement, and (iii) no Grantor shall be entitled to the return of any of
the Collateral subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose upon any of the Collateral and to sell any of the Collateral pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Article shall be deemed to conform to the commercially
reasonable standards as provided in Part 6 of Article 9 of the Uniform
Commercial Code as in effect in the State of New York or its equivalent in other
jurisdictions (or any successor provisions). Without limiting the generality of
the foregoing, each Grantor agrees as follows: (A) if the proceeds of any sale
of the Collateral owned or held by it or on its behalf pursuant to this Article
are insufficient to pay all the Secured Obligations, it shall be liable for the
resulting deficiency and the fees, charges and disbursements of any counsel
employed by the Administrative Agent or any other Secured Party to collect such
deficiency, (B) it hereby waives any claims against the Administrative Agent
arising by reason of the fact that the price at which any such Collateral may
have been sold at any private sale pursuant to this Article was less than the
price that might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree, (C) there is no adequate remedy at law for failure by it
to comply with the provisions of this Section and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements in
this Section may be specifically enforced, (D) the Administrative Agent may sell
any such Collateral without giving any warranties as to such Collateral, and the
Administrative Agent may specifically disclaim any warranties of title or the
like, and (E) the Administrative Agent shall have no obligation to marshal any
such Collateral.

 



 - 27 - 

 











 

If an Event of Default shall occur and be continuing, all Proceeds received by
any Grantor consisting of cash, cash equivalents, checks and other near-cash
items shall be held by such Grantor in trust for the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall,
pending application thereof as set forth in Section 5.2, be held by the
Administrative Agent in a collateral account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a collateral
account (or by such Grantor in trust for the Secured Parties) shall continue to
be held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 5.2.

 

Section 5.2               Application of Proceeds of Collateral. All proceeds
received by the Administrative Agent in respect of any sale, any collection
from, or other realization upon all or any part of the Collateral as well as any
Collateral consisting of cash shall be applied in full or in part by the
Administrative Agent against the Secured Obligations in accordance with Section
8.3 of the Credit Agreement.

 

Section 5.3               Federal Securities Laws. In view of the position of
each Grantor in relation to the Investment-Related Property, or because of other
current or future circumstances, a question may arise under the Securities Act
of 1933, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Investment-Related Property permitted hereunder. Each
Grantor understands that compliance with the Federal Securities Laws might very
strictly limit the course of conduct of the Administrative Agent if the
Administrative Agent were to attempt to dispose of all or any part of the
Investment-Related Property, and might also limit the extent to which or the
manner in which any subsequent transferee of any Investment-Related Property
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or part of the Investment-Related Property under applicable “blue sky” or other
state securities laws or similar laws analogous in purpose or effect. Each
Grantor recognizes that in light of such restrictions and limitations the
Administrative Agent may, with respect to any sale of the Investment-Related
Property, limit the purchasers to those who will agree, among other things, to
acquire such Investment-Related Property for their own account, for investment,
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (i) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Investment-Related Property, or any part thereof, shall have
been filed under the Federal Securities Laws and (ii) may approach and negotiate
with a single potential purchaser to effect such sale. Each Grantor acknowledges
and agrees that any such sale might result in prices and other terms less
favorable to the seller than if such sale were a public sale without such
restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the
Investment-Related Property at a price that the Administrative Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells any such Investment-Related
Property.

 

Section 5.4               Grant of License to Use Intellectual Property. For the
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Article, at such time as the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants, to
the extent it has the right to grant, to the Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or held or hereafter
acquired or held by or on behalf of such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Administrative Agent shall be exercised, at the option of the
Administrative Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon such Grantor notwithstanding any subsequent cure of an Event of Default.
Any royalties and other payments received by the Administrative Agent shall be
applied in accordance with Section 5.2.

 



 - 28 - 

 











 

Section 5.5               [Intentionally Omitted].

 

Section 5.6               Remedies Cumulative. Each and every right, power and
remedy hereby specifically given to the Administrative Agent or any other
Secured Party shall be in addition to every other right, power and remedy
specifically given to the Administrative Agent or any other Secured Party under
this Agreement, the other Collateral Documents or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Administrative Agent or any other Secured Party. All such rights, powers
and remedies shall be cumulative and the exercise or the beginning of the
exercise of one shall not be deemed a waiver of the right to exercise any other
or others. No delay or omission of the Administrative Agent or any other Secured
Party in the exercise of any such right, power or remedy, no single or partial
exercise of any such right, power or remedy, no abandonment or discontinuance of
steps to enforce such right, power or remedy and no renewal or extension of any
of the Secured Obligations shall impair any such right, power or remedy or shall
be construed to be a waiver of any Default or an acquiescence thereof. No notice
to or demand on any Loan Party in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Administrative Agent or any other Secured
Party to any other or further action in any circumstances without notice or
demand. In the event that the Administrative Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Administrative Agent may recover its expenses, including
attorneys’ fees and expenses, and the amounts thereof shall be included in such
judgment.

 

Section 5.7               Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the documented out-of-pocket
fees and disbursements of any attorneys employed by the Administrative Agent to
collect such deficiency.

 

Article 6
CONCERNING THE ADMINISTRATIVE AGENT

 

Section 6.1               In General. The Administrative Agent has been
appointed pursuant to the Credit Agreement. The actions of the Administrative
Agent hereunder are subject to the provisions of the Credit Agreement. The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith except for gross
negligence or willful misconduct. The Administrative Agent may resign and a
successor Administrative Agent may be appointed in the manner provided in the
Credit Agreement. Upon the acceptance of any appointment as the Administrative
Agent by a successor Administrative Agent, that successor Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent under this Agreement,
and the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under this Agreement. After any retiring Administrative
Agent’s resignation, the provisions hereof shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.

 



 - 29 - 

 











 

Section 6.2               Standard of Care. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if such Collateral is accorded treatment
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Administrative Agent nor any
of the Secured Parties shall have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Pledged Collateral, whether or not the
Administrative Agent or any other Secured Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Collateral.

 

Section 6.3               Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Administrative Agent and any officer or agent
thereof, as its true and lawful agent and attorney-in-fact for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest, and without limiting the generality of the
foregoing, the Administrative Agent shall have the right, with power of
substitution for such Grantor and in such Grantor’s name or otherwise, for the
use and benefit of the Administrative Agent and the other Secured Parties, upon
the occurrence and during the continuance of an Event of Default and at such
other time or times permitted by the Loan Documents, (i) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral owned or held by
it or on its behalf or any part thereof; (ii) to demand, collect, receive
payment of, give receipt for, and give discharges and releases of, any of such
Collateral; (iii) to sign the name of such Grantor on any invoice or bill of
lading relating to any of such Collateral; (iv) to send verifications of
Receivables included in the Collateral owned or held by it or on its behalf to
any Account Debtor; (v) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on any of the Collateral owned or held by it or on
its behalf or to enforce any rights in respect of any of such Collateral; (vi)
to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to any of such Collateral; (vii) to notify, or to require
such Grantor to notify, Account Debtors and other obligors to make payment
directly to the Administrative Agent, (viii) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with any of such
Collateral, and (ix) to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of such Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent or any other Secured Party to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent or any other Secured Party, or to present
or file any claim or notice, or to take any action with respect to any of the
Collateral or the monies due or to become due in respect thereof or any property
covered thereby, and no action taken or omitted to be taken by the
Administrative Agent or any other Secured Party with respect to any of the
Collateral shall give rise to any defense, counterclaim or offset in favor of
such Grantor or to any claim or action against the Administrative Agent or any
other Secured Party. The provisions of this Article shall in no event relieve
any Grantor of any of its obligations hereunder or under the other Loan
Documents with respect to any of the Collateral or impose any obligation on the
Administrative Agent or any other Secured Party to proceed in any particular
manner with respect to any of the Collateral, or in any way limit the exercise
by the Administrative Agent or any other Secured Party of any other or further
right that it may have on the date of this Agreement or hereafter, whether
hereunder, under any other Loan Document, by law or otherwise.

 



 - 30 - 

 











 

Section 6.4               Reimbursement of Administrative Agent. Each Grantor
agrees, jointly with the other Grantors and severally, to pay to the
Administrative Agent the amount of any and all out-of-pocket costs and expenses,
including the fees and disbursements of counsel and of any experts or agents,
that the Administrative Agent may incur in connection with (i) the
administration of this Agreement relating to such Grantor or any of its
property, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral owned or held by or on behalf
of such Grantor, (iii) the exercise, enforcement or protection of any of the
rights of the Administrative Agent hereunder relating to such Grantor or any of
its property, or (iv) the failure by such Grantor to perform or observe any of
the provisions hereof. Without limitation of its indemnification obligations
under the other Loan Documents, each of the Grantors agrees, jointly with the
other Grantors and severally, to indemnify the Administrative Agent and the
other Indemnitees against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related out-of-pocket costs and
expenses, including counsel fees and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (a) the execution or delivery by such Grantor of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, or
the performance by such Grantor of its obligations under the Loan Documents and
the other transactions contemplated thereby or (b) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Any amounts payable as
provided hereunder shall be additional Secured Obligations secured hereby and by
the other Collateral Documents. The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby or thereby, the repayment of any of the Secured Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of the
Administrative Agent or any other Secured Party. All amounts due under this
Section shall be payable within ten days of written demand therefor and shall
bear interest on the unpaid portion thereof from the due date therefor at the
rate applicable to ABR Borrowings specified in Section 3.1 of the Credit
Agreement.,

 



 - 31 - 

 











 

Article 7
WAIVERS; AMENDMENTS 

 

No failure or delay of the Administrative Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the other Secured Parties hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No notice or demand on any Grantor in
any case shall entitle such Grantor to any other or further notice or demand in
similar or other circumstances. Neither this Agreement nor any provision hereof
may be waived, amended, supplemented or otherwise modified, or any departure
therefrom consented to, except pursuant to an agreement or agreements in writing
entered into by, between or among the Administrative Agent and the Grantor or
Grantors with respect to which such waiver, amendment, other modification or
consent is to apply, subject to any consent required in accordance with
Section 10.2 of the Credit Agreement.

 

Article 8
SECURITY INTEREST ABSOLUTE 

 

All rights of the Administrative Agent hereunder, the Security Interest and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations, or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other waiver,
amendment, supplement or other modification of, or any consent to any departure
from, the Credit Agreement, any other Loan Document or any other agreement or
instrument relating to any of the foregoing, (iii) except as otherwise expressly
permitted under the Loan Documents or effected pursuant thereto, any exchange,
release or non-perfection of any Lien on any other collateral, or any release or
waiver, amendment, supplement or other modification of, or consent under, or
departure from, any guaranty, securing or guaranteeing all or any of the Secured
Obligations, or (iv) any other circumstance (other than indefeasible payment in
full of the Secured Obligations) that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or in respect of this Agreement or any other Loan Document.

 

Article 9
TERMINATION; RELEASE 

 

Section 9.1               Termination and Release. This Agreement, the
Guarantees made herein, the Security Interest and all other security interests
granted hereby shall terminate, and the Grantors shall automatically be released
from their obligations hereunder, upon the Termination Date.

 

Section 9.2               Other Releases of Grantors; Collateral.

 



 - 32 - 

 











 

(a)                Upon the effectiveness of any written consent to the release
of the Security Interest in any Collateral pursuant to Section 10.2 of the
Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

 

(b)                Upon any sale, transfer or other disposition of Collateral
permitted by the Loan Documents (other than to a Loan Party), the Security
Interest in such Collateral shall be automatically released (other than to the
extent any such sale, transfer or other disposition of such Collateral would,
immediately after giving effect thereto, result in the receipt by such Grantor
of any other property (whether in the form of Proceeds or otherwise) that would,
but for the release of the Security Interest therein pursuant to this clause,
constitute Collateral, in which event the Lien created hereunder shall continue
in such property).

 

(c)                If any of the Pledged Equity Interests in any Grantor are
sold, transferred or otherwise disposed of pursuant to a transaction permitted
by the Loan Documents and, immediately after giving effect thereto, such Grantor
would no longer be a Subsidiary of a Loan Party, then the obligations of such
Grantor under this Agreement and the Security Interest in the Collateral owned
or rights in Collateral held by or on behalf of such Grantor shall be
automatically released.

 

Section 9.3               Release Documentation. In connection with any
termination or release pursuant to this Article 9, the Administrative Agent
shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release so long as the applicable Grantor shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with the
relevant provisions of this Article 9. Any execution and delivery of documents
by the Administrative Agent pursuant to this Section shall be without recourse
to or warranty by the Administrative Agent.

 

Article 10
ADDITIONAL GUARANTORS AND GRANTORS 

 

Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of a Subsidiary Joinder Agreement, such Subsidiary or
subsidiary, as applicable, shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein (each an “Additional
Grantor”). The execution and delivery of any Subsidiary Joinder Agreement shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder, each other Loan Party and each other
party (other than a Credit Party) under the Loan Documents shall remain in full
force and effect notwithstanding the addition of any Additional Grantor as a
party to this Agreement. Each Subsidiary Joinder Agreement shall be accompanied
by a Perfection Certificate, signed by the Borrower and/or the Additional
Grantor, and such certificates, legal opinions and other documents as the
Administrative Agent shall request.

 

Article 11
MISCELLANEOUS

 

Section 11.1            Notices. All communications and notices hereunder shall
be in writing and given as provided in Section 10.1 of the Credit Agreement.

 



 - 33 - 

 











 

Section 11.2            Binding Effect; Several Agreement; Assignments Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party, and all
covenants, promises and agreements by or on behalf of any Grantor that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and its successors and assigns. This Agreement shall become effective as
to any Grantor when a counterpart hereof executed on behalf of such Grantor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon such Grantor and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of such
Grantor, the Administrative Agent and the other Secured Parties, and their
respective successors and assigns, except that no Grantor shall have the right
to assign its rights or obligations hereunder or any interest herein or in any
of the Collateral (and any such attempted assignment shall be void), except as
expressly contemplated by this Agreement or the other Loan Documents. This
Agreement shall be construed as a separate agreement with respect to each of the
Grantors and may be amended, supplemented, waived or otherwise modified or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

Section 11.3            Survival Of Agreement; Severability. All covenants,
agreements, representations and warranties made by the Grantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Secured Parties
and shall survive the execution and delivery of any Loan Document and the making
of any Credit Extension, regardless of any investigation made by the Secured
Parties or on their behalf, and shall continue in full force and effect until
this Agreement shall terminate. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 11.4            Governing Law; Jurisdiction; Venue; Waivers.

 

(a)                This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(b)                Each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the for the Southern District of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent may otherwise have to bring any action or proceeding
relating to this Agreement against any Grantor or its properties in the courts
of any jurisdiction.

 



 - 34 - 

 











 

(c)                Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
11.4(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                Each of the parties hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 11.5            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 11.6            Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable law, no Grantor shall assert, and each Grantor
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

Section 11.7            Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 11.8            Counterparts(a). This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 11.2) and shall become
effective as provided in Section 11.2. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

[Signature pages follow]

 



 - 35 - 

 











 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 



  LIBERTY TAX, INC.                           By: /s/ Michael Piper       Name:
Michael Piper      Title: Vice President and Chief Financial Officer           
        JTH TAX, INC.                             By: /s/ Kathleen Curry      
Name: Kathleen Curry       Title: Secretary                    SIEMPRETAX+ LLC 
          By: Liberty Tax, Inc., its Manager                           By: /s/
Michael Piper       Name: Michael Piper      Title: Vice President and Chief
Financial Officer                    JTH FINANCIAL, LLC            By: Liberty
Tax, Inc., its Manager                           By: /s/ Michael Piper      
Name: Michael Piper      Title: Vice President and Chief Financial Officer     
              WEFILE INC.                             By: /s/ Kathleen Curry    
  Name: Kathleen Curry      Title: President  

 

 



 

 











 

 

  JTH PROPERTIES 1632, LLC            By: JTH Financial, LLC, its Manager       
    By: Liberty Tax, Inc., its Manager                           By: /s/ Michael
Piper       Name: Michael Piper      Title: Vice President and Chief Financial
Officer                    LTS PROPERTIES, LLC           By: JTH Tax, Inc., its
Manager                            By: /s/ Michael Piper       Name: Michael
Piper      Title: Vice President and Chief Financial Officer                   
LTS SOFTWARE INC.                           By: /s/ Kathleen Curry       Name:
Kathleen Curry      Title: President                    JTH TAX OFFICE
PROPERTIES, LLC            By: JTH Tax, Inc., its Manager                      
    By: /s/ Michael Piper       Name: Michael Piper      Title: Vice President
and Chief Financial Officer 



 

 



 

 











 



  360 ACCOUNTING SOLUTIONS LLC           By: JTH Tax, Inc., its Manager        
                  By: /s/ Michael Piper       Name: Michael Piper      Title:
Vice President and Chief Financial Officer                    JTH COURT PLAZA,
LLC            By: JTH Tax, Inc., its Manager                            By: /s/
Michael Piper       Name: Michael Piper      Title: Vice President and Chief
Financial Officer 



 

 

 

 

 

 



 

 











 



  CITIZENS BANK, N.A., as the Administrative Agent           By: /s/ Tracy Van
Riper      Name:  Tracy Van Riper     Title: Senior Vice President  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 











 

SCHEDULE 3.4

 

PLEDGED COLLATERAL

 

Part A: Pledged Equity Interests (other than LLC Interests and Partnership
Interests)

 

Issuer Certificate No. (if Applicable) Registered Owner No. and Class of Shares
% of Outstanding Equity Interests of Class JTH Tax, Inc. 1 Liberty Tax, Inc.
(f/k/a JTH Holding, Inc.) 100
Common 100% LTS Software, Inc. 2 JTH Tax, Inc. 100
Common 100% WeFile Inc. 2 JTH Tax, Inc. 100
Common 100% Liberty Tax Holding Corporation N/A JTH Tax, Inc. N/A 65% Liberty
Tax Service, Inc. N/A JTH Tax, Inc. N/A 60%

 

 

 



 

 











 

Part B: Pledged LLC Interests and Partnership Interests

 

Issuer Certificate No. (if Applicable) Registered Owner No. and Class of Shares
% of Outstanding Equity Interests of Class Security for Article 8 Purposes? JTH
Financial, LLC N/A JTH Tax, Inc. N/A 100% No JTH Properties 1632, LLC N/A JTH
Tax, Inc. N/A 100% No LTS Properties, LLC N/A JTH Tax, Inc. N/A 100% No JTH Tax
Office Properties, LLC N/A JTH Tax, Inc. N/A 100% No 360 Accounting Solutions,
LLC N/A JTH Tax, Inc. N/A 100% No JTH Court Plaza, LLC N/A JTH Tax, Inc. N/A
100% No SiempreTax+ LLC N/A Liberty Tax, Inc. N/A 100% No

 

 

 

 

 

 

 

 

 



 

 











 

Part C: Pledged Debt Securities

 

Grantor Obligor Principal Amount Date of Incurrence Maturity Date (if Applicable
Type of Document Evidencing Debt
(if Applicable) None.                                  

 

 

 

 

 

 

 

 

 

 



 

 











 

EXHIBIT A

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT SECURITY AGREEMENT, dated as of [________ __], 20[__] (as amended,
restated, supplemented or otherwise modified, this “Agreement”), among LIBERTY
TAX, INC., a Delaware corporation (the “Borrower”), each Subsidiary party hereto
as of the date hereof (collectively, the “Subsidiaries” and together with the
Borrower, the “Grantors”) and CITIZENS BANK, N.A., as the Administrative Agent
(in such capacity, the “Administrative Agent”).

 

Reference is made to (a) the Credit Agreement, dated as of May 16, 2019 among
the Borrower, the Lenders party thereto and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and (b) the Pledge and Security Agreement, dated
as of May 16, 2019, by and among the Grantors party thereto and the
Administrative Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).

 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Guarantors have guaranteed
Secured Obligations and the Grantors have secured their obligations pursuant to
the Security Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.

 

Accordingly, the parties hereto agree as follows:

 

1.                   Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement
or the Credit Agreement.

 

2.                   Grant of Security Interest. As security for the payment or
performance, as applicable, in full when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations, each Grantor, pursuant to
the Security Agreement, did and hereby does grant to the Administrative Agent
(and its successors and assigns), for the ratable benefit of the Secured
Parties, a security interest in, all such Grantor’s right, title and interest
in, to or under any and all of the following assets now owned or at any time
hereafter acquired (collectively, the “Copyright Collateral”):

 

(a)                all copyright rights in any work subject to the copyright
laws of the United States of America, whether as author, assignee, transferee or
otherwise, all registrations and applications for registration of any such
copyright in the United States of America (including, without limitation, those
described on Schedule I) (collectively, the “Copyrights”);

 

(b)                all rights and privileges arising under applicable law with
respect to the use of Copyrights;

 

(c)                all reissues, renewals, continuations and extensions thereof
and amendments thereto; and

 

(d)                all income, fees, royalties, damages, claims and payments now
or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof.

 



 

 











 

3.                   Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

4.                   Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

5.                   Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Signature page follows]

 

 

 

 

 



 

 











 

IN WITNESS WHEREOF, the parties hereto have duly executed this Copyright
Security Agreement as of the day and year first above written.

 



  LIBERTY TAX, INC.           By:         Name:       Title:                    
        [NAMES OF SUBSIDIARIES]           By:         Name:       Title:  



 

 

 

 

 



 

 











 



  CITIZENS BANK, N.A., as the Administrative Agent           By:         Name:  
    Title:  



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 











 

SCHEDULE I

 

COPYRIGHTS

 

Title Reg. No. Reg. Date                                          

 

 

 

 

 

 

 

 

 



 

 











 

EXHIBIT B

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

PATENT SECURITY AGREEMENT, dated as of [________ __], 20[__] (as amended,
restated, supplemented or otherwise modified, this “Agreement”), among LIBERTY
TAX, INC., a Delaware corporation (the “Borrower”), each Subsidiary party hereto
as of the date hereof (collectively, the “Subsidiaries” and together with the
Borrower, the “Grantors”) and CITIZENS BANK, N.A., as the Administrative Agent
(in such capacity, the “Administrative Agent”).

 

Reference is made to (a) the Credit Agreement, dated as of May 16, 2019 among
the Borrower, the Lenders party thereto and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and (b) the Pledge and Security Agreement, dated
as of May 16, 2019, by and among the Grantors party thereto and the
Administrative Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).

 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Guarantors have guaranteed
Secured Obligations and the Grantors have secured their obligations pursuant to
the Security Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.

 

Accordingly, the parties hereto agree as follows:

 

1.       Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement.

 

2.       Grant of Security Interest. As security for the payment or performance,
as applicable, in full when due (whether at the stated maturity, by acceleration
or otherwise) of the Secured Obligations, each Grantor, pursuant to the Security
Agreement, did and hereby does grant to the Administrative Agent (and its
successors and assigns), for the ratable benefit of the Secured Parties, a
security interest in, all such Grantor’s right, title and interest in, to or
under any and all of the following assets now owned or at any time hereafter
acquired (collectively, the “Patent Collateral”):

 

(a)                all letters patent of the United States of America, all
registrations and recordings thereof and all applications for letters patent of
the United States of America, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (including,
without limitation, those described on Schedule I) (collectively, the
“Patents”);

 

(b)                all inventions and improvements described and claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein;

 

(c)                all reissues, continuations, divisions, continuations in
part, renewals or extensions thereof and amendments thereto, and the inventions
disclosed or claimed therein; and

 

(d)                all income, fees, royalties, damages, claims and payments now
or hereafter due and/or payable thereunder and with respect thereto.

 



 

 











 

3.       Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Patent Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

 

4       Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (e.g., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

5.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[Signature page follows]

 

 

 

 

 

 




 

 











 

IN WITNESS WHEREOF, the parties hereto have duly executed this Patent Security
Agreement as of the day and year first above written.

 



  LIBERTY TAX, INC.           By:         Name:       Title:                    
        [NAMES OF SUBSIDIARIES]           By:         Name:       Title:        
         

 

 

 

 

 

 

 

 

 

 



 

 











 

  CITIZENS BANK, N.A., as the Administrative Agent           By:         Name:  
    Title:  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 











 

SCHEDULE I

 

PATENTS

 

Patent Title Patent No. Reg. Date Serial No. Filing Date                        
                                             

 

 

 

 

 

 

 




 

 











 

EXHIBIT C

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT, dated as of [________ __], 20[__] (as amended,
restated, supplemented or otherwise modified, this “Agreement”), among LIBERTY
TAX, INC., a Delaware corporation (the “Borrower”), each Subsidiary party hereto
as of the date hereof (collectively, the “Subsidiaries” and together with the
Borrower, the “Grantors”) and CITIZENS BANK, N.A., as the Administrative Agent
(in such capacity, the “Administrative Agent”).

 

Reference is made to (a) the Credit Agreement, dated as of May 16, 2019 among
the Borrower, the Lenders party thereto and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and (b) the Pledge and Security Agreement, dated
as of May 16, 2019, by and among the Grantors party thereto and the
Administrative Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).

 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Guarantors have guaranteed
Secured Obligations and the Grantors have secured their obligations pursuant to
the Security Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.

 

Accordingly, the parties hereto agree as follows:

 

1.       Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement.

 

2.       Grant of Security Interest. As security for the payment or performance,
as applicable, in full when due (whether at the stated maturity, by acceleration
or otherwise) of the Secured Obligations, each Grantor, pursuant to the Security
Agreement, did and hereby does grant to the Administrative Agent (and its
successors and assigns), for the ratable benefit of the Secured Parties, a
security interest in, all such Grantor’s right, title and interest in, to or
under any and all of the following assets now owned or at any time hereafter
acquired (collectively, the “Trademark Collateral”):

 

(a)                all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, uniform resource locations
(URL’s), domain names, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired and all registrations and recordings
thereof and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office (including, without limitation, those
described on Schedule I) (collectively, the “Trademarks”);

 

(b)                all reissues, continuations, extensions and renewals thereof
and amendments thereto;

 

(c)                all goodwill associated therewith or symbolized by any of the
foregoing;

 



 

 











 

(d)                all income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto; and

 

(e)                all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

3       Security Agreement. The security interests granted to the Administrative
Agent herein are granted in furtherance, and not in limitation of, the security
interests granted to the Administrative Agent pursuant to the Security
Agreement. Each Grantor hereby acknowledges and affirms that the rights and
remedies of the Administrative Agent with respect to the Trademark Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

 

4       Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (e.g., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

5.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[Signature page follows]

 

 

 

 



 

 











 

IN WITNESS WHEREOF, the parties hereto have duly executed this Trademark
Security Agreement as of the day and year first above written.

 



  LIBERTY TAX, INC.           By:         Name:       Title:                    
        [NAMES OF SUBSIDIARIES]           By:         Name:       Title:        
                 

 

 

 

 

 

 

 



 

 











 

  CITIZENS BANK, N.A., as the Administrative Agent           By:         Name:  
    Title:  



 

 

 

 

 

 

 

 

 

 

 



 

 











 

SCHEDULE I

 

TRADEMARKS

 

Mark Reg. No. Reg. Date Serial No. Filing Date                                  
                                   

 

 



 

 

 

 

 

 

 

 

 

 

 

 